DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 2, 2022, has been entered.  Claims 2, 4-8, remain pending in the application.  Applicant’s amendments to the claims have overcome each and every claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 5, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 2, 4-5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over 083 patent (RU87083U1, disclosed in applicant’s IDS, and English translation is provided) in view of Valette (WO 94/25083), further in view of Lee (WO 99/53819).
Regarding claim 8, the 083 patent discloses a device for removing a nasal fluid (nasal aspirator; top of page 2) using a vacuum source (vacuum cleaning device, top of page 2) which comprises:
 a collector vessel (container 6; Figure; bottom of page 2) having an outlet (hole in hollow pin 15 supplying negative pressure to the interior of the housing 5; Figure; bottom of page 2) and an inlet (opening in aspiration head 9; Figure; bottom of page 2), and defined by a suction bell (upper part 5a; Figure; bottom page 2), a coacting discharge bell (lower part 5b; Figure; bottom page 2) removably connected therebetween (Page 2, near the bottom, states “It can be seen in the figure that the housing 5 of the nozzle part 2 consists of two parts, an upper part 5a and a lower part 5b, attached to each other by a connection 7.  Connection 7 can be permanent connection or a detachable connection. Preferably, the upper part 5a and the lower part 5b are attached to each other using a bayonet lock.”  Consequently, the discharge bell is removably connected to the suction bell) to the suction bell (upper part 5a; Figure; bottom page 2), and a central member (container 6; Figure) removably held there between (page 2 states “It can be seen in the figure that the housing 5 of the nozzle part 2 consists of two parts, an upper part 5a and a lower part 5b, attached to each other by a connection 7.  Connection 7 can be permanent connection or a detachable connection. Preferably, the upper part 5a and the lower part 5b are attached to each other using a bayonet lock.”  Page 2 also states “Capacity [container] 6 and housing 5 are made in the form of a single part.”  The container being part of the upper housing 5a [as illustrated in the Figure] is detachable from the lower housing 5b. Container 6 is removably held therebetween.); the suction bell); 
the suction bell (upper part 5a; Figure; bottom page 2) having a hollow, conical body defining a first open end (aperture located at the bottom of lower part 9b of the aspiration head 9 located in 
 the discharge bell (lower part 5b; Figure; bottom page 2) having a hollow, conical body (The Figure illustrates the hollow, conical body) defining a second open end (hole through hollow pin 15) and an air outlet opening opposite the second open end (a vacuum is connected to connected element 4 to cause the aspiration of nasal fluid, the vacuum has an air outlet opening that is opposite the second open end, the hole through hollow pin 15); 
the central member (container 6; Figure) comprising a cup (bottom of container 6, Figure) with an open end (aperture in lower part 9b, of aspiration head 9), defining a receiving space (interior of container 6; Figure), and surrounded by a disc (connection 7;bottom of page 2; the figure illustrates connection 7 as being a disc that extends from the housing to the central member) removably (Page 2 states “Connection 7 can be permanent connection or a detachable connection” indicating it is removably held in place)  held in place between said first (aperture located at the bottom of lower part 9b  of the aspiration head 9 located in container 6)  and second open ends (hole through hollow pin 15), the open end of the cup (bottom of container 6; Figure)  facing said inlet opening (air inlet aperture at the top of 9a upper part of the aspiration head 9 and opposite the aperture located at the bottom of the lower part 9b); 
an elongated, hollow, tapered, torch-shaped member (The Figure illustrates a elongated, hollow, tapered torch shaped member from the top of 9a to the bottom of 9b) received in said inlet opening (opening in the top of aspiration head 9; Figure; bottom of page 2), having one end extending into said receiving space (The Figure illustrates the end of 9b extends into the receiving space, interior of container 6) and an end opposite said one end (the top of 9a end) terminating in a suction cone (closure element 10)  extending outwardly away from said inlet opening (The figure illustrates the closure 
The 083 patent is silent regarding the claim limitation a connecting pipe centered in the discharge bell (lower part 5b; Figure; bottom page 2) and integral with the discharge bell (lower part 5b; Figure; bottom page 2) at the outlet opening (hole through hollow pin 15) and extending outwardly therefrom. 
However, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of retaining the mucous secretions.  As illustrated in Fig. 2B, is element (1c), a connection pipe, which extends into the discharge portion of the device in the direction of the central portion of the device and the bottom portion of 1c extending over the opening of the discharge portion.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the 083 patent such that a connecting pipe centered in the discharge bell and integral with the discharge bell at the outlet opening   and extending outwardly therefrom as suggested by Valette for the purpose of retaining the mucous secretions.
The 083 patent does not explicitly state the claim limitation an integral apertured disc.
The term integral as defined by the Merriam-Webster dictionary is “composed of constituent parts” and the Merriam-Webster dictionary is being cited as an evidentiary reference. In addition, there are only a limited number of ways to manufacture the unit comprising disc coupled to the central member, container 6, with a reasonable expectation of success.  Either produce a single molded unit 
Alternatively, the 083 patent discloses substantially all the limitations of the claim except for explicitly stating the disc is integral with the central member, container 6.  It would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to make the disc integral to the central member, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
As stated above, the 083 patent does not explicitly state the claim limitation of an apertured disc.
However, the disc, connection 7, must have at least one aperture on its surface to allow the negative pressure, received through connecting element 4 from the vacuum source, to reach the aspiration head 9. Connection 7, may have one big bore or several smaller bores, and each of these variants will predictable supply negative pressure to suction head 9.  There are only a finite number of identified, predictable solutions of allowing negative pressure to pass through connection 7 all leading to the expectation of successfully supplying negative pressure to the suction head 9 making it obvious to try placing one or more apertures in connection 7.
In addition, Lee teaches a snivel suction instrument for removing mucus from a nose.  Page 8, ln 33- page 9, ln 20, teach a separation disk 37 having apertures used to allow negative pressure to pass through the device as illustrated in Figs. 11, 12, and 13.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 083 patent such that the disc, connection 7, comprises apertures as taught by Lee to allow negative pressure to pass through the device.

The 083 patent is silent regarding the claim limitation an open suction cone (closure element 10).  The top of page 3 teaches the aspiration device also includes an extension element 11 (not shown).  The middle of page 3 states “In some cases, a longer device is needed, for example, when it is necessary to remove mucus from the larynx. In this case, an extension element 11 may be added to the device. For this, the closing element 10 is removed from the nozzle portion 2, and the extension element 11 is placed in the suction head (see FIG. 3). The extension element is inserted into the suction head so that the adapter 12 is included in its lower part 9b. The extension element 11 is longer than the upper part 9a of the suction head 9, so that it can be held by the handle 14. Thus, the nozzle part 2 is extended by the extension element 11. Then, the closing element 10 is installed in the hole 13 of the extension element 11, and the device is ready to use.”  The bottom of page 2 states “The extension element 11 has a conical middle part an adapter 12, also having a conical shape.  Consequently, the 083 patent implicitly describes element 11 as an open suction cone, element 11, but does not explicitly state this claim limitation.
However, open suction cones have been used as nasal end pieces for a devices designed to remove nasal secretions long before the filing date of applicant’s invention.
Fig. 2A of Valette illustrates a nose piece 1 and on near the bottom of page 3 of the Google English translation states with respect to Fig. 2A “Part (A) is profiled in (1d) to cooperate with one nostril by constituting the nasal tip as such.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 083 patent such that it comprises an open suction cone as suggested by Valette to cooperate with one nostril.

However, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of retaining the mucous secretions.  As illustrated in Fig. 2B, is element (1c), a connection pipe, which extends into the discharge portion of the device in the direction of the central portion of the device and the bottom portion of 1c extending over the opening of the discharge portion.  The connection pipe of Valette may be place in the hole of hollow pin 15 of the 083 patent and extend outward so that the connecting pipe is located under the central member, container 6.  Alternatively, hollow pin 15 could be extended outwards into the discharge bell (lower part 5b; Figure; bottom page 2) and under the central member, container 6.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 083 patent such that it comprises a connecting pipe centered in the discharge bell and within the discharge bell at the outlet opening and extending outwardly therefrom as suggested by Valette for the purpose of retaining mucous secretions.
The 083 patent is silent regarding the claim limitation a connecting pipe centered is integral with the discharge bell.
The term integral as defined by the Merriam-Webster dictionary is “composed of constituent parts” and the Merriam-Webster dictionary is being cited as an evidentiary reference. In addition, there are only a limited number of ways to manufacture the unit comprising a connecting pipe coupled to the 
Alternatively, the 083 patent discloses substantially all the limitations of the claim except for explicitly stating the connecting pipe is integral with the discharge bell (5b).  It would have been obvious to one having ordinary skill in the art prior to the filing date of the claimed invention to make the connecting pipe integral with the discharge bell, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 2 dependent from Claim 8, the 083 patent discloses the claim limitation the receiving space (interior of container 6; Figure) of the central member (container 6; Figure) is a cylindrical member with rounded ends (bottom of container 6) that is configured to be open in the direction of the torch-shaped member (aspiration head 9; Figure; bottom page 2) and closed in the direction of the connection pipe (extended hollow pin 15, as modified above, as an example; Figure; bottom of page 2), and the torch-shaped member (aspiration head 9; Figure; bottom page 2) extends into the receiving space (interior of container 6; Figure) of the central member (the central portion of container 6; Figure), 
The 083 patent, as modified in claim 8, implies, but does not explicitly disclose the claim limitation an inner portion of the connection pipe is terminated under the central member (the central portion of container 6; F.  
As stated above, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 083 patent such that an inner portion of the connection pipe is terminated under the central member as suggested by Valette for the purpose of retaining the mucous secretions.

Regarding claim 4, dependent from Claim 8, the 083 patent is silent regarding the claim limitation the suction bell (upper part 5a; Figure; bottom page 2) comprises protrusions at a bottom portion connected to the discharge bell (lower part 5b; Figure; bottom page 2), and the discharge bell defines (lower part 5b; Figure; bottom page 2) seats that are disposed at an upper portion thereof and are adapted for receiving the protrusions of the suction bell (upper part 5a; Figure; bottom page 2).    
However, the 083 patent teaches on page 2 the connection 7 can be detachable as “preferably, the upper part 5a and a lower part 5b are attached to each other using a bayonet lock.  For this to occur, the side walls illustrated in the Figure of the 083 patent must be separable and there are only a limited number of ways to make the suction portion and the discharge portion removably attached with a reasonable expectation of success. Examples include placing a screw type mechanism or protrusions and seats between the suction portion and the discharge portion so that they are removably attached.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of 083 patent, such that the suction portion comprises protrusions at its bottom portion connected to the discharge portion, and the discharge portion comprises seats that are disposed at the upper portion thereof and are adapted for receiving the protrusion of the suction portion as taught by Valette for creating a press fit.

Regarding claim 5, dependent from Claim 8, the 083 patent discloses the claim limitation characterized in that the discharge bell (lower part 5b; Figure; bottom page 2) is fitted with protrusions (The Figure illustrates protrusions running parallel with the bottom portion of the hollow pin and as a way of connecting the pin to the device) running parallel with the a bottom portion of the connection pipe (hollow pin 15 may extend into the chamber as described in claim 1; Figure; bottom of page 2). 
 
Regarding claim 7, the 083 patent discloses the claim limitation a device for removing nasal fluids (nasal aspirator; top of page 2) which comprises: 
a first bell-shaped shell (housing upper part 5a) having an open end (interior space of 5a; Figure) and defining a fluid inlet aperture (the opening starting from the top of aperture of 9a and to the bottom of 9b) opposite the open end (interior space of 5a; Figure) thereof; 
a second bell-shaped shell (housing lower part 5b) having an open end (the interior of lower part 5b) and a suction pipe (hollow pin 15; Figure; bottom of page 2) extending into said second bell-shaped shell (housing lower part 5b) opposite the open end thereof; 

a hollow torch-shaped member (aspiration head 9; Figure; bottom page 2) having a distal end portion and a tapered proximal end portion (lower part of aspiration head 9b); and 
a hollow suction cone (closure member 10; Figure; bottom page 2); 
said first (housing upper part 5a) and second (housing lower part 5b) bell-shaped shells being removably attached to one another at the respective open ends thereof (Bottom of page 2 teaches connection 7 can be detachable.  For this to occur, the side walls illustrated in the Figure of the 083 patent must be separable so that the disc, connection 7, may be detached), together defining a fluid enclosure and holding therebetween said apertured disk (connection 7; Figure; page 2 bottom) positioned with the central open cup member (the central portion of container 6; Figure)  facing said fluid inlet aperture (the interior of housing 5 defines a fluid enclosure that holds therebetween said aperture disk positioned with the central open cup member facing said fluid inlet aperture, aperture of 9a and 9b); said U.S. National Stage of PCT/HU2019/000001 5hollow torch-shaped member (aspiration head 9; Figure; bottom page 2) received into said fluid inlet aperture and the tapered proximal end portion (aspiration head 9b; Figure) thereof extending into the central open cup member (the central portion of container 6; Figure); and said hollow suction cone (closure member 10; Figure; bottom page 2) being attached to the distal end portion of said hollow torch-shaped member (aspiration head 9; Figure; bottom page 2).

However, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of retaining the mucous secretions.  As illustrated in Fig. 2B, element (1c) is a connection pipe that extends into the discharge portion of the device in the direction of the central portion of the device and the bottom portion of 1c extending over the opening of the discharge portion.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 083 patent such that the hollow pin 15, or a connection pipe, extends into the discharge portion in the direction of the central member and the bottom portion thereof extending over the opening of the discharge portion as taught by Valette for the purpose of retaining the mucous secretions.
The 083 patent is also silent regarding the claim limitation the disc, connection 7, comprises apertures. However, connection 7 must have at least one aperture on its surface to allow the negative pressure received from vacuum source through connecting element 4 to reach the aspiration head 9. Connection 7, may have one big bore or several smaller bores, and each of these variants will predictable supply negative pressure to suction head 9.  There are only a finite number of identified, predictable solutions of allowing negative pressure to pass through connection 7 all leading to the expectation of successfully supplying negative pressure to the suction head 9 making it obvious to try placing one or more apertures in connection 7.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 083 patent such that the disc, connection 7, comprises apertures as taught by Lee to allow negative pressure to pass through the device.
The 083 patent is silent regarding the claim limitation said U.S. National Stage of PCT/HU2019/000001 5hollow torch-shaped member (aspiration head 9; Figure; bottom page 2) being removably received into said fluid inlet aperture.  However, the 083 patent implies the limitation said first (housing upper part 5a) and second (housing lower part 5b) bell-shaped shells being removably attached to one another at the respective open ends thereof.
At the bottom of page 2, the 083 patent teaches connection 7 can be detachable and that it is preferable the upper part 5a and the lower part 5b are attached to each other using a bayonet lock.  For this to occur, the side walls illustrated in the Figure of the 083 patent must be separable so that the disc, connection 7, may be detached. There are only so many ways to make the upper and lower shells, or the torch-shape member, removably attached (or received) with a reasonable expectation of success.  Examples includes a screw type mechanism or by protrusions and seats between the upper and lower shell, and between the torch-shape member and the fluid inlet aperture so they are removable attached.
For example, Fig 1 and 2A-2B, of Valette, illustrate nasal end pieces for a device designed to remove nasal secretions that utilizes protrusions and seats for the purpose of removably attaching parts.  As an example, parts 1e and 1f have a complimentary arrangement for removably connecting by press fit.

The Figure of the 083 patent illustrates the suction pipe (hollow pin 15; Figure; bottom of page 2) extending into said second bell-shaped shell (housing lower part 5b) opposite the open end thereof by a small amount but does not explicitly state that the suction pipe extends into the bell-shaped shell.
However, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of retaining the mucous secretions.  As illustrated in Fig. 2B, is element (1c), a connection pipe, which extends into the discharge portion of the device in the direction of the central portion of the device and the bottom portion of 1c extending over the opening of the discharge portion.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the 083 patent such that the suction pipe extends into said second bell-shaped shell opposite the open end as suggested by Valette for the purpose of retaining the mucous secretions.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over 083 patent (RU87083U1 English translation) in view of Valette (WO 94/25083), in view of Lee (WO 99/53819), further in view of Baker (US 8,827,945 B2).
 Regarding 6, dependent from Claim 1, characterized the 083 patent is silent regarding the claim limitation characterized in that the suction portion (upper part 5a; Figure; bottom page 2), the are made of plastic.   Page 3, of the 083 patent, teaches the nozzle part and the connecting elements are made of plastic. 
However, Baker, teaches aspiration devices for removing mucus from nasal and sinus cavities and that all parts are made of plastic.  Col 14, ln 1-8, states “The outer case 5 as well as internal portions of the body 4 can be made from a plastic, for example ABS, polycarbonate, or a combination thereof. The outer case 5 as well as internal portions of the body 4 can be made by injection molding, for example by injection molding halves and assembling. As can be seen in FIG. 6, the outer case 5 is shown comprising two halves, although it is to be appreciated that more or less pieces may be used.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the 083 patent such that the suction portion, the discharge portion, the central member, the torch-shaped member and the suction cone are made of plastic as taught by Baker.

Response to Arguments
Applicant’s arguments with respect to claims 2, 4-8, in the REPLY dated 02/02/2022 have been considered but are moot because the new ground of rejection does not rely on the references as they are being applied in the 
As stated above, and in the Non-Final Office Action dated October 9, 2022, the 083 patent teaches the disc, connection 7 (the figure illustrates connection 7 as being a disc that extends from the housing to the central member) is detachable or removable (Page 2 of the 083 patent).  The 083 patent, modified by Lee, provides a removable, aperture disc.  Page 2, and as illustrated in the Figure of the 083 
Applicant asserts that the 083 patent teaches the disc, connection 7, joins upper part 5a to lower 5b, preferably by a bayonet lock, but the examiner is unable to find this language, or teachings, in the 083 patent.  Page 2, of the 083 patent, states “Preferably, the upper part 5a and the lower part 5b are attached to each other using a bayonet lock.”   In addition, as mentioned above, connection 7 extends from the housing to the central member forming a disc as illustrated in the Figure.
Regarding claim 8, a new claim, the 083 patent teaches the central member of claim 8 is container 6 as illustrated in the Figure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781